Citation Nr: 1722020	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  04-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for a right hip disorder, including as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this case in June 2007 for additional evidentiary development, and again in November 2008 to schedule the Veteran for a hearing before a Veterans' Law Judge (VLJ) of the Board.  The Veteran testified at two Board hearings, the first of which was held in March 2007, and the second was held in January 2009.  One of the VLJs has since retired.

In January 2010, the Board remanded the issue of entitlement to service connection for a right hip disability, primarily for a VA examination on a theory of secondary service connection as due to service-connected low back disability, along with the inextricably intertwined TDIU claim.  

In July 2013, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. so that private medical records submitted by the Veteran could be reviewed by the AOJ.  The action specified in the July 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  On January 18, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for a TDIU is requested.

2.  The Veteran's right hip degenerative joint disease is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  Right hip degenerative joint disease was incurred in active service.  38 U.S.C.A. §§ 1101, 111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a January 18, 2016 VA Form 9, the Veteran indicated that he was only appealing the issue of service connection for a right hip disability.  Thus, since the Veteran so limited appeal, he has withdrawn his appeal as to the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration on that matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).   

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran in this case is seeking service connection for a right hip disability.  The Veteran's service treatment records indicate that the Veteran was seen on August 31, 1972 with a report that he slipped the previous night and felt his right hip pop out and that there was grinding when he walked.  Physical examination demonstrated a normal right hip with full range of motion.  X-rays of the right hip were taken to rule out dislocation and fracture.  Pertinent clinical history for x-ray noted that the Veteran stated that he dislocated his joint the previous night, he was experiencing pain, and that an examination was negative.  The x-ray of the right hip was negative.  On the clinical examination for separation from service on January 8, 1975, the Veteran's spine, other musculoskeletal, and lower extremities were evaluated as normal.  In addition, the Veteran received all "1"s with regard to his Physical Capacity and Stamina on his PULHES profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Air Force Reserve records dated in 1984 and 1985 do not reflect complaints, findings, or diagnoses of any right hip problems.  On the clinical examination for enlistment in October 1984, the Veteran's spine, other musculoskeletal, and lower extremities were evaluated as normal.  On the Report of Medical History completed in conjunction with the October 1984 examination, the Veteran denied ever having arthritis; lameness; bone, joint or other deformity; or recurrent back pain, but noted that he had fractured his right leg at age 20 in a motorcycle accident.  The Veteran denied ever having an injury other than those already noted.  He also denied consulting or being treated within the past five years for other than minor illnesses.    

In February 2003, the Veteran filed a claim for a hip problem (rubbing and grinding with pain) and claimed that he had had the problem since August 1972 when he slipped and dislocated his hip in a rain soaked training combat exercise in August 1972.  Medical records dated in February 2003 indicate that on February 15, 2003, he presented to VA emergency room with complaints of right hip pain and grinding all the time and reports of dislocation during a combat exercise.  X-rays taken on February 18, 2003, showed normal examination with no fractures or subluxations and no degenerative changes.  

On February 28, 2003, the Veteran reported that he fell on the ice and noted that he was to have a magnetic resonance imaging (MR) that day.  The MRI impression was normal examination.  Specifically, there were no abnormalities of either hip or the bony pelvis.

The Veteran underwent a VA joints examination in April 2003.  The examiner, Dr. A.K., stated that the Veteran had dislocation of the right hip and that he has been having chronic pain in the right hip joint since that time.  X-ray of the right hip was normal, but x-ray of the lumbosacral spine showed degenerative changes at L4-L5 and L5-S1.  Diagnoses included dislocation of the right hip in 1972 and reduction of the dislocation, chronic pain in the right hip, right gluteal area, normal x-ray and normal MRI of the right hip joint, and lumbosacral spine pain radiating to the right sacroiliac joint and right hip joint - lumbar radiculopathy with sock distribution numbness of right foot.  Dr. A.K. stated the pain involving the right hip joint and right sacroiliac joint was mainly from the right lumbar radiculopathy.  He opined that it was at least as likely that the Veteran's condition of the right hip was related to his service-connected injury.  Thus, Dr. A.K. provided a positive medical opinion regarding the right hip.

The Veteran underwent a VA peripheral nerve examination in April 2003.  The examiner, C.R., noted that the Veteran reported that he had a hip dislocation while he was in the service in 1972 while he was training.  After physical examination of the Veteran, C.R. stated that the differential diagnoses included multilevel lumbar radiculopathy versus plexopathy and stated that there was no doubt that this was definitively service-connected and that the Veteran might need neurologic consultation to further define the problem.  Thus, another positive medical opinion was provided.

The Veteran underwent a VA spine examination in November 2005.  The examiner, Dr. A.K., noted that he reviewed the record.  Dr. A.K. noted that according to Veteran's history, in August 1972, during a fall, he had a dislocation of the right hip and a strain of the lumbosacral spine and that the Veteran's right hip was put together.  The Veteran reported he was on bed rest and pain medicines for a few weeks and after this when he improved, he was on light duty for at least a few months.  X-rays of the lumbosacral spine showed degenerative changes L4-L5 and L5-S1 degenerative disc disease.  X-rays of the hip joints were normal without any degenerative or traumatic changes.  After physical examination of the Veteran, diagnoses were strain of the lumbar spine in 1972 and chronic lumbosacral spine pain radiating to the right sacroiliac joint and right hip joint - lumbar radiculopathy on the right.    

In September 2007, the Veteran underwent a VA spine examination.  After review of the claims file, and physical examination of the Veteran, the examiner, Dr. W.J.S., stated that it was difficult to evaluate the Veteran's hip pain due to his psychiatric problems.  Dr. W.J.S. concluded that the Veteran's low back pain was based on mild degenerative disc disease at the L4-L5 and L5-S1 levels.  Dr. W.J.S. noted that he could not detect any abnormalities in the right hip proper.  There were no signs of prior hip dislocation on x-ray or clinical examination and there were no signs of avascular necrosis in either hip.  Dr. W.J.S. stated that he could only conclude that the right hip was a soft tissue injury and not dislocation at the time of his original complaint.  Dr. W.J.S. opined that the Veteran's back pain was less likely as not a result of his injuries sustained while on active duty and noted that the hip problem was muscular hip pain and also related to the Veteran's degenerative disc disease which was also less likely than not a result of the original injury sustained in service.  The Board notes, however, that the low back disability was since service-connected in a February 2010 rating decision.

In September 2007, the Veteran underwent a VA peripheral nerve examination.  He reported problems with pain, numbness and weakness in his right leg ever since he had an injury while in the service.  However, the Veteran's record was not available at the time, and the examiner noted that if there were any discrepancies between the history and what was available in the record, he would likely need reevaluation.  

In December 2007, the Veteran underwent a new VA peripheral nerve examination.  The examiner, Dr. S.D.C., noted that the Veteran dislocated his right hip when on active service, that he felt a sucking sound in the hip when medics were stabilizing the hip, and that he continues to have debilitating pain radiating from the posterior right hip and buttock as well as sometimes the low back extending over the entire right extremity.  The Veteran reported that he injured his nerves, right hip, lumbar discs when he fell off a tank while in service.  After physical examination, Dr. S.D.C. diagnosed chronic right peroneal neuropathy above the knee, no evidence of a lumbosacral radiculopathy or myopathy and no evidence of a generalized peripheral neuropathy.  Dr. S.D.C. noted that the Veteran's service treatment records were reviewed, and opined that sciatica, hip pain and referred right lower extremity pain were most likely aggravated by traumatic dislocation of right hip.  Dr. S.D.C. also noted that while the Veteran had a clear history of chronic pain following traumatic dislocation of the right hip, he presents with a constellation of symptoms of the right hip, low back and right lower extremity which are difficult to reconcile and opined that the Veteran's psychiatric problems contribute to the severity of his symptoms.  Thus, this physician also provided a positive opinion.

The Veteran underwent a VA joints examination in March 2008.  After review of the record  and examination of the Veteran, including MRI and x-rays, the examiner, N.L.L. diagnosed degenerative joint disease of the right hip.  An opinion was requested, but no opinion was actually rendered.   

In May 2008, the Veteran underwent another VA joints examination.  Dr. A.K. noted that according to the Veteran's history and his military records, on August 31, 1972, when he was participating in field maneuvers in Germany he stepped in a hole while running and dislocated his right hip joint.  According to the Veteran, on the field they did manipulation and put together his right hip.  The Veteran was taken to the local hospital.  He had x-rays which revealed normal right hip joint.  Because of right hip pain, the Veteran was placed on profile.  He was walking on crutches and he was taking pain medications.  According to the Veteran, after a few weeks, he was able to step on his right leg and to continue his military service.  Dr. A.K. noted that after the Veteran was released from active service, he continued to complain of chronic pain in the right hip joint.  After physical examination of the Veteran, he was diagnosed with severe sprain with dislocation of right hip joint, and chronic pain in right hip joint with mild degenerative osteoarthritis.  Dr. A.K. noted that it was his opinion that it was at least as likely as not that the Veteran's right hip condition started in military service as evident from his records.  He was treated in service.  He was followed up for his right hip pain, and he is continuing to have treatment for his right hip condition.  Thus, another positive medical opinion was provided.  

The Veteran's record was then referred for a VHA medical opinion by an orthopedic specialist.  In June 2009, Dr. W.B., a Chief of Orthopedic Surgery Services at a VA Medical Center, submitted a VHA opinion.  He stated:

This examiner found documentation that the patient did seek medical attention for hip pain at the Medical Clinic at Fort Gordon, Georgia in August 1972.  However, this does not reveal any substantial information regarding the patient s problem.  The physician makes a statement to rule out dislocation.  However this should not have been an issue.  It appears that the patient was ambulatory at that time.  No mention is made as to whether an assistive appliance such as a crutch was used to facilitate ambulation and the physical examination appears to have been normal.  Neither the reports of record for the medical evaluation in August 1972 nor the clinical picture at that time are consistent with an acute hip dislocation.  Furthermore, an injection of cortisone was not the standard of care for the treatment of a hip dislocation in 1972 nor is it the current standard of care for this problem today.  ...


The examiner further explained:

Furthermore, the reduction of a hip dislocation is dependent upon the direction of in which the hip disengages from its socket in the acetabulum: anterior, posterior, central, or even the rare case for the femoral head to go into the obturator area of the pelvis.  One would need to know if there is an associated injury such as a fracture of any part of the hip joint, including the proximal femur.  In my opinion, it would be unlikely for experienced medical practitioner to attempt to reduce a hip dislocation without taking these factors into consideration and as such it would probably be beyond the expertise of unidentified field personnel to perform the necessary maneuvers to effect the dislocation.

While it is routine to attempt a reduction by manipulation, one must be mindful of the issues as pointed out above.  Furthermore, it is not unusual for anesthesia to be administered to provide the muscle relaxation necessary to obtain a reduction.  Even today, it is not uncommon that a surgical procedure is necessary to reduce some hip dislocations.

Once the reduction is obtained, this must be protected to assure that the reduction is stable.  In 1972, once the reduction was obtained, it is highly probable that such a patient would have been placed on bed rest with some form of traction to reduce the stresses across the hip joint.  ... There is no documentation, in the available records that such an approach was ever taken in this case.

Dr. W.B. opined that it is less likely than not the Veteran's current right hip disorder is related to his 1972 injury.  He explained that the most common complication that follows a hip dislocation is the development of osteonecrosis or avascular necrosis of the femoral head, which will typically develop within 12 to 18 months following the injury.  He noted that "any major disruption of a joint could result in the subsequent development of arthroses.  However, such a change should be evident within a reasonable period of time following such an injury.  Certainly it would not take 20+ years to develop.  There is no objective evidence that the bony pelvis, which includes the hip joint, ever sustained any such injury."  The examiner did suggest, however, that the Veteran's reported right hip pain could be referred pain from the lumbar region, rather than true hip pain.  Thus, this medical opinion was negative.

In May 2010, the Veteran was afforded another VA medical examination.  The medical examiner, Dr. M.H., concluded that it is less likely than not the Veteran's right hip disorder was caused or permanently aggravated by his service connected low back disability.  He explained that there is no etiological relationship or nexus between the development of the Veteran's right hip condition and his service connected low back disability and that they were two separate and unrelated conditions that developed at different times.  He also noted that the Veteran has mild degenerative changes in both hips that are consistent with the normal aging process and the right is not worse than the left, as would likely be the case if the degenerative changes on the right were the result of trauma.  Thus, this medical opinion was negative.

In January 2011, the Veteran was afforded another VA examination.  In a February 2011 report, the examiner concluded that the Veteran's report of a right hip dislocation in service was not consistent with the normal examination and x-ray recorded in the Veteran's service treatment records, and explained that if the Veteran's hip had truly been dislocated, it would have been impossible to reduce the dislocation without general anesthesia due to muscle spasms caused by the injury.  She also observed that although the Veteran's hip x-rays show symmetrical degenerative changes to the bilateral hips, his subjective complaint is only of the right hip.  Thus, it is less likely than not that his significant complaints of right hip pain, stiffness, weakness, and fatigue are due to the underlying hip osteoarthritis, but rather are likely lumbar radiculopathy.  The examiner, J.R., opined that it is less likely than not that the Veteran's right hip disability was caused or permanently aggravated by his service connected low back disability.  The examiner noted that the Veteran has widespread osteoarthritis to many joints, making it unlikely that an injury to the lumbar spine caused the Veteran's right hip arthritis.  Thus, this opinion was also negative.

In April 2012, the Veteran submitted a private medical opinion from Dr. D.M., a Board-certified orthopedic surgeon and military flight surgeon, who stated, "Based on the previous multiple history exams and the physical exam of the Veteran's right hip that was carried by Dr. [A.K.] it is at least as likely as not that the Veteran's right hip pain and loss of motion are the direct result of the service connected injury that occurred while the Veteran was on field maneuvers in Germany."  It is noted that this physician referred to pertinent medical evidence and also provided medical treatise evidence in support of his finding.  Thus, this medical opinion is positive.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided a articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether the Veteran's right hip degenerative joint disease is attributable to service.  

As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  There is a discrepancy over the nature of the inservice injury as the Veteran has consistently reported that he dislocated his right hip during service which was the history he presented during service.  However, there were also negative clinical findings during service.  Medical examiners variously found that the Veteran right hip disability is consistent with the inservice history as asserted by the Veteran during and since service versus a finding that the Veteran did not suffer a dislocated hip during service.  The VHA examiner as well as a private physician are both orthopedic specialists, but they reached different conclusions, conclusions which are both supported by the opinions of other medical providers.  

As such, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, service connection for right hip degenerative joint disease is warranted on a direct basis.  As such, the Board need not consider secondary service connection.  



ORDER

Entitlement to a TDIU is dismissed. 

Entitlement to service connection for right hip degenerative joint disease is granted.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


